UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 JOHN C. FLOOD OF VIRGINIA, INC., et )
 aI,                                              )
                                                  )
               Plaintiff/Counter-Defendants,      )
                                                  )
               v.                                 ) Civil Case No. 06-1311 (RJL)
                                                  )
 JOHN C. FLOOD, INC., et al.,                     )
                                                  )
               Defendants/Counter-Plaintiffs. )
                                                  )
                                                  )

                    ORDER AND PARTIAL FINAL JUDGMENT
                                                                           s1-
       For the reasons set forth in the Memorandum Opinion, it is this~ day of March,
2010, hereby

       ORDERED that 1996 Flood's Renewed Motion for Partial Summary Judgment
[#65] is GRANTED; it is further

      ORDERED that judgment be entered for 1996 Flood on all claims in Virginia
Flood's First Amended Complaint [#28]; it is further

        ORDERED that declaratory judgment be entered on Count 5 of 1996 Flood's
Counterclaim [#9], that the 1996 Flood parties shall have priority over the Virginia Flood
parties and shall have the exclusive right to use and register the trade name and service
mark JOHN C. FLOOD and any other name or mark similar to JOHN C. FLOOD that, by
colorable imitation or otherwise, is likely to cause confusion or mistake, and that no
Virginia Flood party has the right to register or to use beyond the terms of its license the
name and mark JOHN C. FLOOD or its abbreviated version FLOOD; and it is further

     ORDERED that Virginia Flood's Motion for Summary Judgment [#60] is
DENIED.

       SO ORDERED.

                                                 RICHARD J. LEON
                                                 United States District Judge